         Case 3:20-cv-00403-SDD-RLB               Document 31   05/25/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



DAVID FALK                                                         CIVIL ACTION NO.

VERSUS                                                             20-403-SDD-RLB

FIRST ACCEPTANCE INSURANCE
COMPANY OF GEORGIA, INC.,
STEADFAST INSURANCE COMPANY,
AND EMANUEL COATES

                                               RULING

        This matter is before the Court on the Motion for Partial Summary Judgment1 filed

by Defendant, First Acceptance Insurance Company of Georgia, Inc. (“First Acceptance”).

Plaintiff, David Falk (“Falk”) filed an Opposition2 to this Motion. For the following reasons,

the Court finds that First Acceptance’s Motion should be granted.

I.      FACTUAL BACKGROUND

        The Parties agree on the pertinent facts for the purposes of this Ruling. Falk sued

First Acceptance and others seeking compensation for a vehicle crash that occurred on

July 4, 2018.3 Falk was also involved in a prior accident in November 2017.4 Dr. Charles

Haddad treated Falk after both accidents.5 Dr. Haddad testified in a deposition that all

treatment of Falk’s left shoulder, including the surgery and follow-up visits, was related to

the November 2017 accident—not the July 4, 2018 accident that is the subject of the




1
  Rec. Doc. No. 13.
2
  Rec. Doc. No. 17.
3
  Rec. Doc. No. 13-1, p. 1–2; Rec. Doc. No. 17, p. 2.
4
  Rec. Doc. No. 13-1, p. 1–2; Rec. Doc. No. 17, p. 2.
5
  Rec. Doc. No. 13-1, p. 1–2; Rec. Doc. No. 17, pp. 2–3.


66545
         Case 3:20-cv-00403-SDD-RLB                 Document 31         05/25/21 Page 2 of 4




instant suit.6 On this basis, First Acceptance moves for partial summary judgment, arguing

that the Court must “exclude any evidence, testimony[,] or medical expenses related to

Dr. Haddad’s surgery, as well as any and all expenses for rehabilitation, pain-and-

suffering, or general damages resulting from the necessity for left shoulder surgery from

trial of this matter.”7 Falk’s Opposition is limited to the assertion that “[a] blanket order

should not be issued excluding unspecified evidence and medical costs”; Falk offers a list

of costs the Court should exclude if it grants First Acceptance’s Motion.8

II.     LAW AND ANALYSIS

        A. Summary Judgment Standard

        In reviewing a party’s motion for summary judgment, the Court will grant the motion

if (1) there is no genuine issue of material fact, and (2) the mover is entitled to judgment

as a matter of law.9 This determination is made “in the light most favorable to the opposing

party.”10 A party moving for summary judgment “‘must “demonstrate the absence of a

genuine issue of material fact,” but need not negate the elements of the nonmovant’s

case.’”11 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”12 However, the

non-moving party’s burden “‘is not satisfied with some metaphysical doubt as to the


6
  Rec. Doc. No. 13-2, pp. 1–2; Rec. Doc. No. 17-1, p. 1.
7
  Rec. Doc. No. 13-1, p. 3–4.
8
  Rec. Doc. No. 17, p. 7.
9
  FED. R. CIV. P. 56(a).
10
   Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970) (citing United States v. Diebold, Inc., 369 U.S.
   654, 655 (1962); 6 V. MOORE, FEDERAL PRACTICE 56.15(3) (2d ed. 1966)).
11
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003) (quoting Little
   v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)); Celotex Corp. v. Catrett, 477 U.S. 317,
   323-25 (1986).
12
   Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003) (quoting Morris v. Covan World
   Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).


66545
         Case 3:20-cv-00403-SDD-RLB                 Document 31        05/25/21 Page 3 of 4




material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.’”13

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”14 All reasonable factual

inferences are drawn in favor of the nonmoving party.15 However, “[t]he Court has no duty

to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”16 “Conclusory allegations unsupported by specific

facts . . . will not prevent the award of summary judgment; ‘the plaintiffs [can]not rest on

his allegations . . . to get to a jury without any “significant probative evidence tending to

support the complaint.”’”17

        B. Required Proof of Causation Between the Accident and Injury

        This Court applies Louisiana law sitting in diversity: “The test for determining the

causal relationship between the accident and subsequent injury is whether the plaintiff

proved through medical testimony that it is more probable than not that the subsequent

injuries were caused by the accident.”18 Falk does not dispute that he cannot meet this

standard. Therefore, the only question before the Court is the scope of its summary

judgment.




13
   Willis v. Roche Biomedical Lab., Inc., 61 F.3d 313, 315 (5th Cir. 1995) (quoting Little, 37 F.3d at 1075).
14
    Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007) (quoting
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
15
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
16
   RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
17
   Nat’l Ass’n of Gov’t Emps. v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir. 1994)
   (quoting Anderson, 477 U.S. at 249).
18
   Maranto v. Goodyear Tire & Rubber Co., 94-2603 (La. 2/20/95), 650 So. 2d 757, 759.


66545
            Case 3:20-cv-00403-SDD-RLB        Document 31     05/25/21 Page 4 of 4




          Falk admits that the following dates of service stem from the November 2017

accident and thus do not constitute a component of damages in the instant case: the May

15, 2019 surgery; the follow-up treatments on May 24, 2019; June 7, 2019; July 2, 2019;

February 11, 2020; and March 10, 2019; and the physical therapy conducted at Mid-City

Physical Therapy between June 12, 2019 and March 16, 2020.19 As such, the Court will

grant First Acceptance’s Motion as to those components of Falk’s purported damages.

The remainder of Falk’s purported damages are still at issue.

       As to the evidence that First Acceptance asks the Court to exclude, the Court declines

to exclude evidence at the current procedural posture. A motion for summary judgment

is not the proper procedural vehicle to challenge evidence. Counsel may seek relief

through a motion in limine or make appropriate evidentiary challenges at trial.

III.      CONCLUSION

          For the foregoing reasons, First Acceptance’s Motion20 is GRANTED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on May 24, 2021.




                                       SCHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




19
     Rec. Doc. No. 17, p. 7.
20
     Rec. Doc. No. 13.


66545
